Supplement to Calvert Sustainable and Socially Responsible Equity Funds Prospectus Class A, B, C and Y dated January 31, 2010, as revised March 10, 2010 Date of Supplement: November 30, 2010 On November 29, 2010, Calvert Mid Cap Value Fund merged into Calvert Capital Accumulation Fund. Accordingly, please delete from the Prospectus all references and information regarding Calvert Mid Cap Value Fund. On November 29, 2010, Calvert New Vision Small Cap Fund merged into Calvert Small Cap Fund (formerly Calvert Small Cap Value Fund, which converted to Calvert Small Cap Fund concurrently with the merger). Accordingly, please delete from the Prospectus all references and information regarding Calvert New Vision Small Cap Fund. Calvert Capital Accumulation Fund Under the heading “Fees and Expenses of the Fund” in the Fund Summary for Calvert Capital Accumulation Fund on page 18 of the Prospectus, the Annual Fund Operating Expenses table is deleted and replaced with the following updated table and footnote thereto: Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class B Class C Management Fees 0.90% 0.90% 0.90% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% Other expenses 0.46% 1.09% 0.57% Total annual Fund operating expenses 1.61% 2.99% 2.47% Less fee waiver and/or expense reimbursement2 (0.02%) Net expenses 1.59% 2 Calvert has agreed to contractually limit direct net annual fund operating expenses through January 31, 2013.
